Citation Nr: 1432197	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 0 percent prior to January 25, 2011, and 10 percent thereafter for service-connected eczema.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to October 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss, as well as an August 2010 rating decision which granted service connection for eczema and established a noncompensable rating.  The Veteran appealed the initial rating.  

During the course of the appeal, in a June 2012 rating decision the RO increased the eczema rating to 10 percent effective January 25, 2011.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider whether there are further distinct time periods during the entire appeal period where the Veteran's symptoms warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2014, the Veteran testified at a video conference before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.

The Board notes that, in addition to the paper claims file, it has reviewed the paperless, electronic claims file associated with the Veteran's claim.

The issue of increased initial ratings for eczema is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

On March 19, 2014, at the Veteran's video conference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to service connection for bilateral hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In the present case, the Veteran withdrew his appeal for service connection for bilateral hearing loss during his video conference hearing and, hence, there remain no allegations of errors of fact or law regarding the claim for hearing loss for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

REMAND

The Veteran contends that his skin disorder is more disabling than currently contemplated by a noncompensable rating prior to January 25, 2011, and 10 percent rating thereafter, and that VA has not properly taken into account the Veteran's symptoms during his flare ups.  

First, the Veteran stated at his March 2014 video conference that he was currently being treated for his eczema by a Dr. H. at Valencia Dermatology in Santa Clarita, California.  He also stated he was seen at urgent care for an outbreak of blisters related to his eczema.  These updated treatment records should be obtained.

Next, the Veteran was seen for a VA examination in May 2012.  The Veteran reported his eczema was getting worse and that he has a patch on his left anterior leg that never goes away.  He also reported flare-ups weekly and that he has a new spot every week.  He noted it was difficulty to wear a tie as required for work when he gets a flare on his neck, which is monthly.  The examiner reported no scarring of the head face or neck.  The Veteran reported using topical topical corticosteroids constantly.  The examiner reported that the Veteran's eczema covered 5 to 20 percent of his whole body and none of his exposed body area, and noted that it did not impact his ability to work. 

The Veteran contends in his May 2012 lay statement that he has flare-ups that cover exposed area, including his face, neck and scalp.  He also submitted photographs with this statement that appear to confirm that the Veteran suffers outbreaks on exposed areas.  The representative also asserted in the February 2014 VA Form 646 that the Veteran now has permanent scarring due to his eczema, and that he has chronic flare-ups where more than 20 percent of his body is covered.  

The Veteran contended during the hearing that he believes his eczema can cover at least 50 percent of his body, especially when the weather changes or due to stress, particularly over the past three years.  He also stated he brought in pictures to show the May 2012 VA examiner that he felt demonstrated he had flare-ups that covered 50 percent of his body.  He also stated during the hearing that he has had an itchy and painful permanent scar on his shin since he left the Marines.  He also contends that he has scars on his left temple that have now been present a couple of years. 

The Board recognizes that the Veteran's skin disorder may be cyclical or intermittent in nature.  In view of the Veteran's statements regarding his flare-ups, especially those on exposed areas including the face and neck, and the Veteran's contentions that he now has scars as a result of his eczema, the Veteran should be scheduled for a new VA skin examination to determine the current severity of his skin disorder.  The new VA skin examination should be scheduled if possible to take place when the Veteran's condition is likely to be active and at its most severe.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain any outstanding treatment records, including those from Dr. H at Valencia Dermatology in Santa Clarita, California, as well as the Veteran's urgent care records for an outbreak of blisters related to his eczema.

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.

2.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the current degree of severity of his service-connected skin disorder.  All necessary testing must be accomplished.  The claims folder must be reviewed in conjunction with the examination. 
If possible, the examination should be scheduled during a flare up of the Veteran's skin condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of his service-connected eczema.  See Ardison, supra.  

If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should document the Veteran's symptoms based on his description of symptoms during a period of flare up.

The examiner should fully assess the nature and extent of the service-connected eczema, including any scarring associated therewith.  The Veteran asserts that he has a scar of his right shin and scars of the left temple associated with the service-connected eczema.

The examiner should provide color photographs of affected areas of the head, face, and/or neck.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


